DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02/01/2022, with respect to claim 22 have been fully considered and are persuasive. 
Reasons for Allowance
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 14, 22, and 25 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 1, the prior art fails to teach wherein the first layer, second layer, and third layer comprise an active material, wherein the active material conducts current bidirectionally in a presence of light, and wherein the active material does not conduct appreciable current in the absence of light, along with the structural limitations positively recited in claim 1. Claims 2-13 are dependent on claim 1, and are therefore allowable. Regarding claim 14, the prior art fails to teach wherein the optically gated element is an optically gated transistor device, wherein the OGT device is capable of bidirectional operation, along with the structural limitations positively recited in claim 14. Claims 15-21 are dependent on claim 14, and are therefore allowable. Regarding claim 22, the prior art fails to teach a first sub circuit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SAITO, (20180233540), Kawakami, (20180182961), KURIHARA, (20180182976), Yamaoka, (20180151630), Kawakami, (20180076394), Stubbs, (20170373263), KURIHARA, (20170288155), Yamaguchi, (20170179409), Tsunoi, (20170141330), SHIRAISHI, (20170104545), Irwin, (20160035496), Sargent, (20150357357), Irwin, (20150144195), Veliadis, (20140268465), Ting, (20130327377), Marsh, (20130306927), Mazumder, (20120098029), Kimura, (20070104493), Campbell, (20060186394), Campbell, (20060046444), Campbell, (6867996), Adamec, (20040238809), Moore, (20040043585), Li, (20030228717), Nishizono, (20030197563), Campbell, (20030173558), Kwak, (20020039044), Koyama, (20020021266), and Inukai, (20010038367) disclose relevant optical devices, but fail to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872